Citation Nr: 1716520	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability. 

2.  Entitlement to an extraschedular rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this matter in March 2015.  The appeal is again before the Board for adjudication.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his service-connected hearing loss disability.

In its prior Remand, the Board remanded the Veteran's claim for a new examination to assess the current severity of his service-connected hearing loss disability.  The record indicates that VA provided the Veteran with a new VA examination in May 2015.  The examiner performed audiometric testing and recorded the results of that testing in the examination report.  Part Four of the May 2015 examination report asked the examiner to discuss whether "the Veteran's hearing loss impact[ed] [his] ordinary conditions of daily life, including [his] ability to work."  The examiner who authored this report responded, simply, "no."  In Part Five of the May 2015 examination, under "[r]emarks, if any, pertaining to hearing loss," the examiner wrote "[the] Veteran feels [that] [his] hearing has changed since [the] last C&P exam and is filing for an increase."

The Veteran's April 2010 statement in support of his claim for an increased rating for his hearing loss disability described numerous functional impacts due to his hearing loss, including the virtual loss of his social life and limited "work potential."  The Veteran's August 2010 notice of disagreement with the RO's decision denying a compensable rating also contains statements indicating that the Veteran's hearing loss impacts his daily life, and an August 2010 medical opinion letter provided by the Veteran's private physician describes the impact the Veteran's hearing loss disability has on his ability to work.  The Veteran's January 2013 Appeal to the Board (VA Form 9) also describes the negative social and occupational impacts caused by his hearing loss disability.  Given the record, and the Veteran's demonstrated hearing loss, it does not appear that the examiner fully described the functional impact of the Veteran's hearing loss disability as part of the May 2015 examination.

In addition to dictating the results of objective testing, a VA audiological examination report must fully describe the functional effects caused by a hearing disability.  See 38 C.F.R. §§ 4.2, 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

As the examiner responsible for the May 2015 examination did not fully describe the functional impacts caused by the Veteran's hearing loss disability, the claim must be remanded for another VA audiological examination.

The Board, in its prior Remand, also directed VA to refer the Veteran's claim to the Director of Compensation and Pension Services for consideration of an extraschedular rating for his hearing loss disability, finding that extraschedular consideration was warranted by the record.  See 38 C.F.R. § 3.321(b) (2016).  In a July 2015 supplemental statement of the case (SSOC), VA determined that the Veteran's claim did not warrant referral to the Director of Compensation and Pension Services for extraschedular consideration.  This finding was at odds with the Board's Remand.

A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

As the RO did not refer the Veteran's claim to the Director of Compensation and Pension Services, as required by the Board's prior Remand, the Veteran's claim must be remanded so that this may be accomplished.  See Stegall, 11 Vet. App. at 270-71.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an audiological examination to evaluate the current severity of his hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file.

The examiner should also ensure that the functional impact of the Veteran's hearing loss disability is fully described in the examination report.  Specifically, the examiner should discuss the functional impacts noted by the Veteran in his April 2010 statement in support of his claim for an increased rating, his August 2010 notice of disagreement, the August 2010 medical opinion letter provided by the Veteran's private physician, and his January 2013 VA Form 9, to include his statements regarding the overall impact of his hearing loss disability on his social life and occupational potential.

2.  Refer the Veteran's claim for entitlement to an increased rating for his hearing loss disability to VA's Director of Compensation and Pension Services, or the Undersecretary for Benefits, for adjudication of entitlement to an extraschedular rating for such disability under 38 C.F.R. § 3.321(b)(1).

3.  After completing these actions, the AOJ should readjudicate the claim on appeal.  If the benefits sought remain denied, the AOJ should issue an SSOC and allow the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).







